OFFICE OF THE ATTORNEY GENERAL           OF TEXAS
                          AUSTIN




Honor6blr oohn IL Shook
Orii~ltW Di6triOt AttOrn8y
San Antonio,     Texan
Dear Blzt                    Opinion ITo. O-l& i
                             Re: Whether an inrrhrumsnt
                                  whioh,.4ma,. &th’w   more
                                  tham<reduai”‘the ‘&ntersst
                                  rata %a-note     s&red




                                   L8glrlattms, made in pert




                     .oOj Doll6rr,    on all noter
     ati obligation6 secure4 by ohattol iimrt-
     gage, aed or trunt, mclobanio*s lien
     oontraot,   wmlor*6 lien, conditional
     scal.pa oontraet and all lnrtrumentcl Of
Ronorablr John R, Shook, pa&    2



     a ~Inllar nature nhIoh are file4 or re-
     oosded in the offloe of the Coun8y Clerk
     under the Reglrtratfon Lawa oi’this
     State; prooided that no tax shall be
     levied on instmmenta asourlng an mount
     0r Two HimIred ($ZOO.OCl Dollera, or lem,
     After the rrreotive date or this Aot, .0x-
     otipta6 haraiaai'terprovided, no suoh in-
     strumsat @hall be illad or recorded by
     any County Clerk in this Stste until there
     has been aftix8d  to such lnstrwent stamps
     in aooordrnar with the provisions of thle
     reotlon~ * * **
          Statutes of thie nature have not been before
the oourtsfrequently for oonetruotion, and no deolaion
ha8 ever been written oonoernlng Article 70478, either
a8 originally   snaotb6 or an amended by the Uith Legie-
lature.
          The Taxas statutq dlrfera la manp reapset
iroo eqr other similar statute whioh we have had. oo-
oarrioa to read.   However, a oareful reading of thir
emotmeat, we bellsve, sake6 the anmer to your ques-
tion plain.    It ir now t&at no attmpt 1s ,mate to
levy the stamp t!Ax~UpOn any kind of an lnetruakent ex-
oept one oreatlw a lien of ~oine nature.    8peciflaally,
a releaee I6 not required to be stamped. If the lnstru-
met   door uothing more than reduoe the intereet rate
upon au obligation rrourrd by a deed or trust, then
t&e 8a.m i,e maye in the nature or a releass than an
Instrument areatfag a lien.    It doee not fall within
the statute, fmd your question ie given R neS*tlve
annwer.
            ma.afrir~tloe   answer giv8n in our opinion
zoo, 04,485  tomfour reeond question had rstarmoe to a
a~& of txuat, and not to an instmment doing nothing
more than retluoe the lntererst rate.
                               Yourr very truly